Title: To Thomas Jefferson from James Bowdoin, 1 May 1807
From: Bowdoin, James
To: Jefferson, Thomas


                        
                            Sir,
                            Paris May 1st 1807.
                        
                        I have had the honour, to address you under dates of the 1st of March, 20th of May, 3d of July, 22d of Augt.,
                            20th of Octo. & 15th of nov. last, and as yet have not been favored with your Reply, nor do I know, whether my
                            letters have reached you in Safety.
                        Altho’ I am sensible, that you are not the regular channel of my official correspondence, & that I
                            have in the above instances departed from the accustomed rule, yet as I considered those communications mostly of a
                            delicate nature, I tho’t they ought to be subjected to your personal perusal & discretion, prior to those of any
                            other, lest through the avenues of a public office, something improper to be made known, might prematurely transpire: if
                            in this Sir, I have erred, or have been unnecessarily cautious, a hint from you, or Mr. Madison would have proved
                            sufficient, and I shd. have thought such precaution unnecessary.
                        But if there has been no impropriety in thus addressing you, to account for your & Mr. Madison’s
                            silence, & to what cause to impute it, becomes a question of some delicacy in my mind! was I sensible of any thing
                            in my conduct, refering to your official Station or personal dignity, or to Mr. Madison’s or my own situation, to which
                            Blame might be imputed! had I for a moment relaxed from an ardent & zealous attention and disposition, to bring the
                            objects of the Commission with which I am charged to a favourable issue, or had I been placed in any other than a dependant
                            situation, resting upon measures, whether intended or not, which have been actually concealed & with held from me!
                            or could I in any way without a Breach of your instructions, or giving umbrage to General Armstrong, have confered with
                            the ministers of this government, the present disagreable state of the proposed negotiation might attach blame, &
                            in some measure be laid to my charge.—
                        But you are sensible Sir, that I have had no hand in the project, which from the. moment I accidentally became
                            acquainted with it, I have considered dangerous in the extreme, ill-timed, and that it would prove mischievous in its
                            consequences!—whether any other project would have turned out more successful, it is impossible to say; my own opinion has
                            been that the neutrality of our flag was of incalculable importance both to france & Spain; and that there was
                            nothing wanted, but a System of measures grounded upon that importance; or in other words, that the threatening Spain with
                            open hostilities, was the best & only measure, which could be relied on, to procure an active and successful
                            negotiation: and as a preliminary step I conceived, that this government should have been called upon to declare, how far
                            she meant to support Spain in her unjust aggressions & Conduct; and whether she would make common cause with Spain
                            under existing circumstances? In this measure france would see, that the united States were in earnest, & meant to
                            be neither amused, nor flattered, & would of course be required to consider, how far it was for her interest to
                            protect Spain, & in so doing, to abandon her colonies, as well as the remains of her commerce under our flag,
                            & that too, under circumstances, which would afford an important addition to the power of her enemies, whilst she
                            could not hope to bring her forces to act against the united States: that by taking this position, in my opinion the only
                            safe & honourable one, it would become the interest of both france & Spain, to submit to reasonable
                            propositions, to adjust the disputes, & to permanently settle the limits of the United States on the side of the spanish
                            colonies.
                        But by listening to unofficial propositions, a circumstance not allowed by powers of any importance, handed
                            through private & interested individuals, & thereby giving to this government an impression of
                            insufficiency in council or in force, nothing certain or satisfactory could be expected, & every deception and
                            imposition might be practiced, to elude or retard the objects to be obtained: permit me Sir to observe, as I conceive it
                            my duty, that the european governments, accustomed to act & to pursue their policy by & through the influence
                            of a military force, are seldom found to concede points of any importance grounded upon a system of measures purely
                            pacific, & calculated upon no change in the. military position.
                        I should not Sir be thus particular in stating the probable failure of the proposed negotiation, was I not
                            well assured of the causes, which have led to it, & the obstacles, which have stood in the. way. It is a fact, that
                            Spain from the. beginning has been jealous, & still continues so, at seeing the increase of our territory on the
                            side of her colonies, and it was a subject of equal surprize & uneasiness, that france should have ceded Louisiana
                            to the united States, when one of the leading motives which had induced Spain to surrender it, was to interpose a safe
                            & secure barrier against the United States.
                        In this view of the subject, was it reasonable to suppose, that Spain would readily yield to propositions
                            which she had previously rejected, or that france, which had a reputation to support, as well as duties to fullfill, as an
                            Ally & a friendly power, would be disposed to urge Spain to a measure in favour of the United States, without some
                            strong impeling motive thereto, whilst Spain should consider that measure hostile to her general interest &
                            policy?
                        That the Stock jobbers & adventurers, who had so successfully played off their schemes upon france
                            & the. United States in the purchase of Louisiana, as well as in the adjustment of the claims of our citizens upon
                            the. french government, should find projects for the occasion, should intrigue with dependants & subalterns, of
                            office in both france and Spain, & should practice devices upon credulity, to carry their interested Machinations
                            into effect, is neither surprising nor extraordinary!—
                        The misfortune has been that the decisive measures, which have been repeatedly recommended, gave place to
                            inofficial propositions, which if bottomed upon any competent authority, or any other than interested Speculators, were
                            intended to deceive, & to elude the objects of the proposed negotiation.
                        After having stated thus much you cannot doubt Sir of my opinion, that all attempts at negotiation without
                            the intervention of decisive measures will continue to prove fruitless.—that france will not interfere with her influence
                            or councils without an adequate motive; and that motive must arise from some peculiar benefit to be derived, or some
                            threatening evil to be avoided! it is true, that Mr. Isquierdo has pretended to be possessed of the powers of the spanish
                            government, but it is equally true, that he has not as yet been able or willing to produce them! or there is much reason
                            to suppose, from the manner in which the. prince of Peace spoke of him to Mr Erving, that he neither has been &
                            probably never will be charged with the full powers of his government: he has nevertheless been tampered by, or tampering
                            with individuals, who have profited by our former negotiations, & look forward to the pending, to draw profit
                            & advantage therefrom, so that whatever may be proposed by a treaty, should one ever become practicable, it will
                            require great caution & circumspection in arranging & concluding it.
                        After ricieving the information contained in the enclosed declaration, with many circumstances both singular
                            & extraordinary, I desired the. person giving it, to reduce it to writing, & to leave out every thing,
                            which did not rest upon his personal knowledge, & that I should expect him to give it under Oath, wch. he
                            accordingly made before Mr. Skipwith, with whom he left a copy of the declaration: the Person giving it, is an irishman by
                            birth, was a catholic clergyman in france before the revolution, and is now a licensed Translator of the french &
                            english languages at Paris: he was to have been employed to carry into execution some part of the plan, relating to the.
                            occupancy & possession of that part of the territory, which was expected to be obtained by the Speculators. I send
                            it to you Sir without comment, presuming that you may find it of some use in future, to guard against the schemes
                            & Stratagems of a sett of men, who by some means or other, have had but too much influence in our foreign affairs!
                        It now remains for me to repeat to you Sir my solicitude to return home; and you will permit me to request
                            that some other person may be appointed in my stead: my situation is disagreable to me being neither accredited to this,
                            nor to the Spanish court, having no right to confer with the. ministers of this court, nor in the estimation of general
                            Armstrong, to enquire into the measures, which he pursues in regard to them, or to our own government. This being my
                            situation my Commission is nugatory; and my continuance here a public expence without an equivalent public benefit, more
                            especially as I despair of any negotiation taking place under the propositions prefered to this government.
                        I have the honour to be subscribe myself, most respectfully, Sir Your most obedient humble Servant
                        
                            James Bowdoin
                            
                        
                        
                            P.S. Will you permit to request in the. case of your writing to me that you will cause yr letters to be
                                sent under cover to ye. Consul of the Port to Wch. ye Vessel taking them may be bound to wait such directions as I may
                                give concerning them.
                        
                    